DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 118-124, 127, 129-133, 136-137, 140, and 148,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldwasser et al. (PG Pub. 2015/0088224).
Regarding Claims 118 and 140, Goldwasser discloses a device for transdermal stimulation of a neural structure of a subject, including an auricular branch of a vagal nerve of the subject (see par. 60), the device comprising:
A control unit (see par. 151) configured to generate an electrical signal at a frequency in a frequency range from 10kHz to 50kHz (see par. 79), wherein the electrical signal does not produce paresthesia (see par. 151) in the subject when delivered to the subject’s ear (see par. 163 and 168); and 
At least one housing (see par. 151) designed to be fitted on or in the subject’s ear (see par. 168), the housing carrying at least one pair of electrodes, the at least one pair of electrodes being coupleable to the control unit (see par. 82) to deliver the electrical signal to the neural structure of the subject’s ear (see 
Regarding Claim 119, Goldwasser discloses the control unit is positioned within the housing.
Regarding Claim 120, Goldwasser discloses wherein the at least one housing is a first housing designed to fit one of the subject’s ears, and wherein the device further includes a second housing designed to fit the other of the subject’s ears (see par. 83, 152, 168).
Regarding Claims 121 and 132, Goldwasser discloses the electrical signal has electrical pulses with pulse widths in a pulse width range from 1 microsecond to 500 microseconds (see par. 221).
Regarding Claims 122 and 133, Goldwasser discloses the electrical signal has an amplitude in an amplitude range from 0.1 mA to 20 mA (see par. 220).
Regarding Claims 123-124 and 130-131, Goldwasser discloses wherein the frequency range is from 10 kHz to 25 kHz (see par. 79).
Regarding Claims 127 and 136, Goldwasser discloses cognitive perceptions of the stimulation in terms of effects (see par. 23), but not the actual perception of the electrical signal since any direct physical effects are avoided (see par. 7).
Regarding Claim 129, see rejections of similarly worded Claims 118, 121, and 122.
Regarding Claim 137, Goldwasser discloses adjusting at least one parameter of the pulsed electrical signal in response to sensed feedback from the subject (see par. 262).
Regarding Claim 148, the control unit is configured to ramp up the electrical signal over a period of time (see par. 260).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 125-126 and 134-135 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser et al. (PG Pub. 2015/0088224).
Regarding Claims 125 and 134, Goldwasser discloses placing limits on the amount of time stimulation is provided (see par. 192). It would have been obvious to one of ordinary skill in the art at the time of the invention to deliver the electrical signal for up to one hour, and no more than twice daily since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding Claims 126 and 135, Goldwasser discloses the control unit is configured to halt the electrical signal (see par. 215), but does not specify the length of the pause. It would have been obvious to one of ordinary skill in the art at the time of the invention to pause the signal for a period of from one day to one month since Goldwasser’s system is also built for a similar scale of long term exposure (see par. 203).
s 138 and 140-142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser et al. (PG Pub. 2015/0088224) in view of Walker (PG Pub. 2011/0160811).
Regarding Claim 138, Goldwasser does not mention arthritis. Walker discloses a similar over the ear stimulator that treats the subject for arthritis (see par. 67). It would have been obvious to one of ordinary skill in the art at the time of the invention to treat arthritis this way because Walker teaches the D-type waveforms promote cartilage development and healing and bone calcification (see par. 79). 
Regarding Claim 140, see rejection of similarly worded Claim 129 above. 
Regarding Claim 141, Walker further does not disclose the use of administering a pharmaceutical to the subject because drugs only provide temporary pain relief (see par. 6).
Regarding Claim 142, see rejection of Claim 127 above.
Claims 139, 143-145, and 147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser et al. (PG Pub. 2015/0088224) in view of Simon et al. (PG Pub. 2015/0265830).
Regarding Claim 139, Goldwasser discloses placing the electrode on the subject’s ear (see par. 168), but does not specify the exact location. Simon discloses a similar transcutaneous system where the stimulation location is at a cymba concha of the subject’s ear (see par. 44). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate the cymba concha because the vagal nerve lies closer to the skin in this location (see par. 44). 
Regarding Claim 143, see rejection of similarly worded Claim 118 above. Simon further discloses administering an effective amount of a pharmaceutical to the subject in conjunction with delivering the electrical signal to the auricular branch of the subject’s vagal nerve (see par. 15). It would have been obvious to one of ordinary skill in the art at the time of the invention to use electrical stimulation along with drugs to treat ailments because it helps the drug pass into the skin without damage to the patient (see par. 15).
Regarding Claim 144, Simon further discloses the pharmaceutical is selected from the group consisting of abatacept, adalimumab, adalimumab-atto, anakinra, certolizumab, etaneracept, etanercept-szzs, golimumab, infliximab, infliximab-dyyb, rituximab, tocilzumab, tofacitinib, methotrexate and an NSAID (see par. 144). It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these as it is known to prevent migraine attacks (see par. 144).
Regarding Claim 145, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer a reduced dosage of the pharmaceutical when delivering the electrical signal because it helps with patients who have developed a drug resistance (see par. 152) and to prevent addiction (see par. 154).
Regarding Claim 147, see rejection of similarly worded Claim 126 above.
Claim 146 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser et al. (PG Pub. 2015/0088224) in view of Simon et al. (PG Pub. 2015/0265830), and further in view of Walker (PG Pub. 2011/0160811).
Regarding Claim 146, see rejection of similarly worded Claims 129 and 138 above. 

Allowable Subject Matter
Claim 128 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach a first and second frequency within the first electrical signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792